Case 3:20-cr-01586-GPC Document 58 Filed 02/05/21 PageID.113 Page 1 of 3



1    JESSICA J. OLIVA
     California State Bar No. 312435
2    FEDERAL DEFENDERS OF SAN DIEGO, INC.
     225 Broadway, Suite 900
3    San Diego, California 92101-5030
     Telephone: (619) 234-8467
4    Facsimile: (619) 687-2666
     Jessica_Oliva@fd.org
5
     Attorneys for Ms. Ashley Maher
6
7                          UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  CASE NO.: 20-CR-1586-GPC
11                       Plaintiff,             Hon. Gonzalo P. Curiel
                                                Date: February 17, 2021
12         v.                                   Time: 1:30 p.m.
13   ASHLEY SUSAN MAHER,                        MEMORANDUM OF LAW                       IN
                                                SUPPORT  OF   APPEAL                    OF
14                       Defendant.             DETENTION ORDER
15
16
17         Ms. Ashley Susan Maher hereby requests that the Court set conditions of release
18   in her case to require a $30,000 personal appearance bond secured by the signature of
19   one financially responsible person and a condition that she participate in a San Diego
20   residential drug treatment program.
21         Ms. Maher is a thirty-six year-old United States citizen who remains committed
22   to addressing her substance abuse issues and enrolling in a San Diego residential drug
23   treatment program. As such, Ms. Maher requests that the Court promptly review her
24   conditions of release and set them to require:
25         (1) a $30,000 personal appearance bond;
26         (2) secured by the signature of one financially responsible adult; and
27         (3) Ms. Maher to be released directly to, and reside at a residential drug
28              treatment program approved by Pretrial Services.
Case 3:20-cr-01586-GPC Document 58 Filed 02/05/21 PageID.114 Page 2 of 3



1          Ms. Maher’s close friend is willing to serve as the surety in her case and the
2    defense is in the process of securing a bed at a San Diego residential drug treatment
3    program. See Exhibit A, Bond Packet.
4          I.     Background
5          Ms. Maher has lived in the United States, specifically in Colorado, her entire life.
6    Her parents and sister live in Colorado as well. Ms. Maher completed the eighth grade
7    and obtained her G.E.D. in 2008. Prior to her arrest, she was working at “Powerhouse
8    Electric.” Admittedly, Ms. Maher battles with a drug addiction and hopes to address
9    her issues by enrolling in a residential drug treatment program in San Diego. Ms. Maher
10   is in the process of securing bed space at a local residential program.
11         II.    Procedural History
12         On May 12, 2020, Ms. Maher was arrested and accused of importing a
13   controlled substance, in violation of 21 U.S.C. §§ 952 and 960. She was released and
14   ordered to appear on August 4, 2020. Nearly three months later, Ms. Maher drove
15   from Colorado to San Diego to attend her initial appearance. The magistrate court set
16   a $20,000 personal appearance bond, secured by the signature of one financially
17   responsible adult and a $1,000 cash deposit. See ECF. No. 12. On September 4, 2020,
18   this Court modified Ms. Maher’s bond to a $10,000 own signature bond with a
19   condition that she complete a residential drug treatment program. See ECF No. 26.
20         Unfortunately, Ms. Maher did not enroll and the Court subsequently issued a
21   bench warrant. See ECF No. 31. On November 18, 2020, Ms. Maher made a telephonic
22   appearance at a motion hearing and the Court granted her request to self-surrender.
23   See ECF No. 36. Due to her COVID-19 exposure and subsequent diagnosis, the Court
24   ordered Ms. Maher to self-surrender by January 4, 2021. See ECF No. 45. Ms. Maher
25   self-surrendered on January 12, 2021. See ECF No. 51.
26         On January 28, 2021, Magistrate Judge Dembin denied Ms. Maher’s request for
27   bond and ordered her detained.
28

                                                     2                               20-CR-1586-GPC
                         MEMORANDUM OF LAW IN SUPPORT OF APPEAL OF DETENTION ORDER
Case 3:20-cr-01586-GPC Document 58 Filed 02/05/21 PageID.115 Page 3 of 3



1          III.   Ms. Maher does not pose a risk of flight or a danger to the
2                 community.

3          Ms. Maher poses neither a serious risk of flight, nor any danger to the

4    community. The Bail Reform Act (“BRA”) directs courts to consider “length of

5    residence in the community” and “community ties,” both of which weigh in favor of

6    setting conditions of release. Ms. Maher has lived in the United States her entire life.

7    Her family lives in Colorado and they remain supportive. She travelled from Colorado

8    nearly three months after her arrest to attend her initial appearance. She made all of

9    her telephonic court appearances even after the Court issued a bench warrant and

10   traveled to San Diego to self-surrender. Though Ms. Maher did fail to enroll in

11   residential drug treatment, she is now ready to take steps in the right direction. She is

12   sober and sincerely ready to commit to completing a residential drug treatment

13   program. Additionally, there is no evidence which shows that Ms. Maher is a danger

14   to the community.

15         As such, she asks this Court to set bond and allow her to be directly released

16   into a residential drug treatment program.

17         IV.    Conclusion

18         For the reasons stated above, Ms. Maher respectfully requests that the Court set

19   conditions of release to require:

20         (1) a $30,000 personal appearance bond;

21         (2) secured by the signature of one financially responsible adult; and

22         (3) Ms. Maher to be released directly to, and reside at a residential drug

23             treatment program approved by Pretrial Services.

24                                              Respectfully submitted,

25
      Dated: February 5, 2021                   s/ Jessica J. Oliva
26                                              Federal Defenders of San Diego, Inc.
                                                Attorneys for Ashley Susan Maher
27                                              Email: Jessica_Oliva@fd.org

28

                                                     3                               20-CR-1586-GPC
                         MEMORANDUM OF LAW IN SUPPORT OF APPEAL OF DETENTION ORDER
